Exhibit BioTime, Inc. 1301 Harbor Bay Parkway Alameda, CA94502 Tel: 510-521-3390 Fax: 510-521-3389 www.biotimeinc.com www.embryome.com BIOTIME RAISES $4,000, MAY RECEIVE AN ADDITIONAL $4,000, AN ADDITIONAL $8,800, ALAMEDA, CA, May 14, 2009 – BioTime, Inc. (OTCBB: BTIM) announced that it has raised $4,000,000 of equity capital through the sale of 2,200,000 common shares and 2,200,000 stock purchase warrants to two private investors.The warrants entitle the investors to purchase additional common shares at an exercise price of $2.00 per share and expire on October 31, 2010.In addition, the investors have an option to purchase an additional 2,200,000 common shares and a like number of warrants for an additional $4,000,000 on or before July 14, 2009.If the additional shares and warrants are purchased and if all of the warrants are exercised, BioTime will receive a total of $16,800,000 through this financing. Additional information concerning this financing can be found in BioTime’s Quarterly Report on Form 10-Q to be filed with the Securities and Exchange Commission, a copy of which will be availableat BioTime’s website www.biotimeinc.com. About BioTime, Inc. BioTime, headquartered in Alameda, California, is a biotechnology company focused on the emerging field of regenerative medicine. BioTime's lead product, Hextend®, is a blood plasma expander used in surgery, emergency trauma treatment and other applications.Hextend® is manufactured and distributed in the U.S. by Hospira, Inc. and in South Korea by CJ CheilJedang Corp. under exclusive licensing agreements. BioTime markets its stem cell research products through its whollyowned subsidiary
